Citation Nr: 1518634	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for hepatitis C with cirrhosis of the liver.

2.  Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for status post liver transplant.

3.  Entitlement to a disability rating in excess of 60 percent prior to May 12, 2010, and in excess of 40 percent thereafter, for hepatitis C with cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for hepatitis C, with an assigned rating of 20 percent effective May 12, 2010, and granted service connection for status post liver transplant, with an assigned rating of 30 percent effective May 12, 2010.  The Veteran timely perfected an appeal as to the effective date assigned for both disabilities and as to the rating assigned for hepatitis C.  

Thereafter, in a March 2013 Supplemental Statement of the Case, the RO increased the rating for the Veteran's hepatitis C to 60 percent disabling, retroactively effective from May 12, 2010, the date service-connection was established, and assigned a 40 percent rating, effective April 18, 2012.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for hepatitis C with cirrhosis of the liver is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 20, 2003, the Veteran first raised a claim for entitlement to service connection for hepatitis C.  The claim was denied in March 2004, August 2004, and May 2005 rating decisions, none of which became final.

2.  The RO denied the Veteran's claim of entitlement to service connection for hepatitis C in a rating decision dated on September 26, 2006. 

3.  The Veteran filed a timely notice of disagreement (NOD) with the RO's rating decision by way of a statement received by the RO on December 1, 2006.  

4.  The RO issued a Statement of the Case (SOC) on November 8, 2007.  

5.  A Substantive Appeal was not filed within 60 days of the November 2007 SOC in appeal of the September 2006 rating decision.

6.  In correspondence received on May 12, 2010, the Veteran submitted an application to reopen a claim of entitlement to service connection for hepatitis C, as well as a claim of entitlement to status post liver transplant secondary to hepatitis C.

7.  In an October 2011 rating decision, the RO granted service connection for hepatitis C and status post liver transplant, both effective May 12, 2010.

8.  There was no informal or formal claim, or written intent to file a claim, for entitlement to service connection for hepatitis C between the November 2007 SOC and the May 12, 2010 claim for service connection for hepatitis C.  

9.  Entitlement to service connection for status post liver transplant arose as of May 12, 2010, the effective date for the award of service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 12, 2010, for the award of service connection for hepatitis C with cirrhosis of the liver, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2014).

2.  The criteria for an effective date prior to May 12, 2010, for the award of service connection for status post liver transplant, have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.326(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

Service treatment records are associated with the claims file, as are post-service VA treatment records and VA examination reports.  Virtual VA records have been reviewed.  There is no indication that there are any outstanding pertinent documents or records pertaining to the issue of entitlement to an earlier effective date for the grants of service connection that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The Veteran testified in a hearing in September 2013 pertaining to the issue of entitlement to earlier effective dates for the grants of service connection for hepatitis C and status post liver transplant.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned VLJ fully explained the issue involved.  In addition, the VLJ suggested submission of evidence that had not yet been provided.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

Thus, VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Earlier Effective Date

The Veteran contends that the effective date for the grant of service connection for hepatitis C and status post liver transplant should be October 20, 2003, the date of his initial service connection claim for hepatitis C.  See December 2011 Notice of Disagreement and May 2013 VA Form 9.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014).

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2014).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

Here, the Veteran submitted a claim for entitlement to service connection for hepatitis C in October 2003.  The RO denied the claim in a March 2004 rating decision.  In April 2004, the Veteran requested that the RO reopen his claim of entitlement to service connection for hepatitis C, and he submitted new and material evidence in the form of a risk factors questionnaire.  Thereafter, in August 2004, the RO again denied the claim.  In August 2004, the Veteran submitted a Notice of Disagreement with the RO's August 2004 rating decision.  However, in a November 2004 statement, the Veteran requested that the RO cancel his appeal for hepatitis C.  The Veteran also requested that the RO request hospital records from Tripler Army Medical Center in order to reopen his claim of entitlement to service connection for hepatitis C.  In May 2005, the RO received notification that no such treatment records existed, and it again denied the Veteran's claim of entitlement to service connection for hepatitis C.  Thereafter, in May 2005 and April 2006, the Veteran submitted several statements in support of his claim of entitlement to service connection for hepatitis C.  In September 2006, the Veteran was afforded a VA examination regarding the etiology of his hepatitis C.  Subsequently, in a September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C.  

In December 2006, the Veteran filed a timely notice of disagreement with regard to the denial of service connection for hepatitis C.  On November 8, 2007, the RO mailed the Veteran and his representative an SOC regarding the September 2006 decision and notice of his procedural and appellate rights.  The Veteran did not respond further regarding the issue of entitlement to service connection for hepatitis C until his May 2010 correspondence requesting to reopen his claim.  

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction, in this case the RO, mails the statement of the case, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.303(b).  In the present case, as the 1-year appeal period had expired, the Veteran's substantive appeal must have been received by the RO on or about January 8, 2008.  

The Board has reviewed the record and can identify no communication from the Veteran that would constitute a substantive appeal as to the November 2007 SOC.  As a timely appeal of the September 2006 rating decision was not filed, such decision is final.  38 U.S.C.A. § 7105.  

The Board has also considered whether any evidence of record prior to May 12, 2010 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran after the November 2007 SOC indicates an attempt to reopen his claim for service connection for hepatitis C.  However, after the November 2007 SOC, although the Veteran submitted information regarding claims for other disorders, he did submit any evidence indicating an intent to reopen his hepatitis C claim until his May 12, 2010 claim to reopen.

The remaining way the Veteran could attempt to overcome the finality of the September 2006 decision is to request a revision of that decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("[A] decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error. If evidence establishes the error, the prior decision shall be reversed or revised."); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decision has not been alleged and is not before the Board.

Accordingly, the September 2006 rating decision, which denied entitlement to service connection for hepatitis C, is final.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  Therefore, the earliest effective date for the grant of entitlement to service connection for hepatitis C can be no earlier than the Veteran's claim to reopen, which is May 12, 2010.

In reaching this determination, the Board has considered the Veteran's testimony that he never received the November 2007 SOC.  However, there is a presumption of regularity under which Government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet.App. 307, 308 (1992).  Although the presumption may be rebutted by clear evidence that the mailing procedures were not regular or were not followed in a particular instance, "[a]n 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'"  Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (quoting Jones v. West, 12 Vet.App. 98,102 (1998)).  The burden is upon the party asserting an administrative irregularity to produce evidence to rebut the presumption.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).

In the present case, the record shows that the RO mailed the November 2007 SOC with a VA Form 9 to the Veteran's last address of record.  Additionally, the RO sent a copy to the Veteran's representative.  There is no evidence that the correspondence was returned undeliverable.  The only evidence of record that the RO's November 2007 SOC to the Veteran was not received is the Veteran's testimony that he did not receive it.  There is no other evidence indicating that the RO failed to mail the letter or that proper procedures were not followed.  The Board finds that the testimony, standing alone, is not sufficient to rebut the presumption of regularity that VA mailed the November 2007 SOC with appropriate enclosures.  Additionally, the Board notes that the Veteran's May 2010 claim specifically requested that the VA "reopen [the] claim for service connection" for hepatitis C, indicating that the Veteran was aware his claim had become final and needed to be reopened.  

With regard to the effective date of the service-connected status post liver transplant, which is currently May 12, 2010, the Board acknowledges that a May 2005 statement could arguably be construed as an informal claim of entitlement to service connection for status post liver transplant.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Here, in a May 2005 statement, the Veteran notified the RO that he underwent a liver transplant in January 2005 and asked that the RO "please include this with the veteran's ongoing claim [for hepatitis C]."  

However, regardless of when the Veteran filed a claim for status post liver transplant, an effective date earlier than May 12, 2010 cannot be assigned because entitlement did not arise until that time.  In this regard, service connection for status post liver transplant was granted secondary to the service-connection hepatitis C.  

As pertinent here, entitlement to secondary service connection arises where the record shows (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In the instant case, as discussed above, hepatitis C was not a service-connected disability until May 12, 2010.  Therefore, the Veteran could not have met all three requirements to establish service connection for status post liver transplant prior to the date hepatitis was established as a service-connected disability.  In other words, entitlement to service connection for status post liver transplant associated with hepatitis C could not have arisen earlier than the effective date for the award of service connection for hepatitis C.  See 38 C.F.R. § 3.310; Delisio v. Shinseki, 25 Vet. App. 45 (2011) ("[T]he Board correctly noted that the effective date for benefits for [the Veteran's] peripheral neuropathy can be no earlier than the effective date for benefits for diabetes because his peripheral neuropathy is secondary to his diabetes.").  

Accordingly, because the effective date for the award of service connection for hepatitis C is May 12, 2010, an earlier effective date is not assignable for the grant of service connection for status post liver transplant secondary to hepatitis C.  See 38 C.F.R. § 3.400((b)(2)(i).

In sum, the proper effective date for the grant of service connection for hepatitis C is the date of the most recent claim for service connection, which in this case is May 12, 2010.  Prior to that date, all previously denied claims had become final.  Additionally, as service connection for status post liver transplant was granted secondary to hepatitis C, an effective date earlier than May 12, 2010 is not warranted.  For all the foregoing reasons, the preponderance of the evidence is against the claim for an effective date prior to May 12, 2010 for the grant of service connection for hepatitis C and the grant of service connection for status post liver transplant, and there is no doubt to be otherwise resolved.


ORDER

Entitlement to an effective date earlier than May 12, 2010 for the grant of service connection for hepatitis C with cirrhosis of the liver is denied.

Entitlement to an effective date earlier than May 12, 2010 for the grant of service connection for status post liver transplant is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased rating for hepatitis C.

The record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the March 2013 SOC referenced VA treatment records from the Pittsburgh VAMC through February 2013 and "clinical records" through March 2013.  The Board notes that the most recent VA treatment records associated with the claims file are from the Bay Pines VAMC dated through September 2012.  The most recent treatment records associated with the claims file from the Pittsburgh VAMC are dated in August 2011.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain all outstanding VA treatment records, including those indicated above, as well as any current VA treatment records.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

VA's duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected hepatitis C in April 2012, almost three years ago.  Since that time, there is evidence suggesting that the Veteran's hepatitis C may have increased in severity.  See September 2013 Hearing Transcript.  

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected hepatitis C.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for hepatitis C since September 2012.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  

Specifically, obtain and associate with the Veteran's claims file records from the Pittsburgh VAMC dated from August 2011to the present and records from any other VAMC considered in the March 2013 Statement of the Case.  If no such records are located, that fact should be documented in the claims file.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected hepatitis C.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  

All necessary tests and studies should be performed. The examiner should comment upon the Veteran's treatment history and identify all symptoms and manifestations associated with the Veteran's hepatitis C, to include any fatigue, malaise, anorexia, weight loss, hepatomegaly, incapacitating episodes marked by physician-prescribed bed rest (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), and the duration of any such incapacitating episodes.  

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AOJ should readjudicate the claim of entitlement to a higher disability rating for hepatitis C.  If the claim is not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


